 'In `the Matter of UNION COLLIERIES COAL COMPANY, OAKMONT, PENN-SYLVANIA.andMINE OFFICIALS' UNION OF AMERICA (IND.)Case No. R-3464Investigation and Certification of Representatives:unit of minor supervisoryemployeescei i i jiedas result of electionPracticeand Procedure:petitions to stay election and reopen recorddeniedwithopportunity, to present oral argument before final disposition of proceeding,,offers of proof presented at oral argument as basis for reopening record,considered by Board and found, even if proved, not to alter Board's conclu-sions as to the appropriateness of a unit of minor supervisory employees.SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 18, 1942On 'June' 15, 1942, the National' Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' findinthat all assistant foremen, firebosses, weigh bosses, and coal inspectors employed at the three minesof Union Collieries Coal Company, herein called the Company, ex-cluding mine foremen and night bosses constitute a unit appropriatefor the purposes of collective bargaining, and directing an electionamong said employees to determine whether or not they desired tobe represented by Mine Officials' Union of America (Ind.), hereincalled the Union.-On July 7, 1942, before the election was held, the Company fileda petition requesting that the election be stayed and that the case bereopened for further hearing to permit the introduction of addi-tional evidence.On the sameday theCommonwealth of Pennsyl-vania,Department of Mines,filed a petitionalso requesting thatthe election be stayed, and that the Commonwealth be granted leaveto 'intervene and to present evidence at a further hearing.Petitionsfor leave to intervene and to present additional evidence asamicicur441e,were also filed by the Central Pensylvania Coal Producers'Association,Somerset County Coal Operators'Association,Ohio CoalAssociation, Northern West Virginia Coal Association,and Southern' 41"N L.R B. ,961.44 N. L.R B., No. 3i.165 166DECISIONS OF NATIONALLABOR RELATIONS BOARDCoal Producers' Association.On July 9, 1942, the Board advised thepetitioners that the requests for a stay of the election were denied, butthat before final disposition of the case was made thepetitioners wouldbe given an opportunity to present oral argument.On July 10, 1942, pursuant to the Board's Direction, an electionby secret ballot was held, under the direction and supervision of theRegional Director for the SixthRegionand on July 11, 1942, theRegionalDirector issued and duly served upon the partiesan Elec-tion Report.No objections to the conduct of the ballot or the Elec-tion Report havebeenfiled by any of theparties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list-----------------------------------------------------------------5()Total ballots cast---------------------------------------------50Totalballots challenged------------------------------------1Totalblank ballots-----------------------------------------0Totalvoid ballots------------------------------------------0Total valid votes counted___________________________________49Votes cast for. Mine Officials'Union of America (Ind.) -------44-Votes cast against Mine Officials'Union of America (Ind ) ----5On July 15, 1942, Mine Officials' Union of America (Ind.), hereincalled the Union, moved that the above-described petitions-of theCompany and of the Commonwealth of Pennsylvania be dismissed.Pursuant to notice, a hearing for the purpose of oral argumentwas held before the Board at Washington, D., C., on August 3, 1942.The Company, the Union, and the Commonwealth of Pennsylvaniawere represented by counsel, who participated in the oral argument.Oral argument was also presented in behalf of Central Pennsylvania'Coal Producers' Association, Ohio Coal Association, Southern CoalOperators' ,Association, and Somerset County Coal Operators' Asso-ciation.The petitioners contended that the record made at thehearing is inadequate and that if the record were reopened theywould introduce evidence establishing that the Board erred in findingthat the supervisory employees involved constituted an appropriatebargaining unit and in directing an election among them. Spe-cifically the petitioners offered to prove:(a) that assistant mine foremen and fire bosses are officials ofthe Commonwealth of Pennsylvania and as such are excludedor-in any event should' be excluded as a matter of policy, fromenjoyment of the right to collective bargaining guaranteed bythe Act; '(b) that in strikes which have occurred since the hearing inother mines, similar supervisory employees, m contrary Ito theirobligation as management representatives, have urged employeesunder them to join their strike; UNION 'COLLIERIES COAL COMPANY, OAKMONT; PA._167-(c) that these supervisory employees perform managerial func-tions beyond those -developed at the hearing, e. g., the assistantmine foremen have power to contract with the miners on behalfof management; and(d) that testimony of union witnesess at the original -hearingto the effect that the Union had entered into collective bargain-employer unit basis, is contrary to the fact.We have carefully considered the offers of proof made by the peti-tioners and conclude that these offers, if proved, would not alter ourconclusion.The contention of the Commonwealth of Pennsylvania,that assistant mine foremen and fire bosses are officials of the Com-monwealth, was urged by counsel for the Company at the originalhearing, and evidence was introduced in support thereof.Counselfor the Commonwealth specified no additional proof which would beoffered.This issue therefore was before us, has been considered andhas been already decided contrary to the petitioner's contention 2The sole issue before us is whether these supervisory' employeesare protected by the statute in the exercise of their right to organizeand bargain collectively.We do not view the statute as vesting' withus a discretionary, ,authority to expand or contract the jurisdictionallimits considered and' expressed by Congress.That the supervisorypersonnel here involved are "employees" within the meaning of Sec-tion 2 (3) of the Act is self-evident from the definition of "employee,"which is so broad in terms as to make discussion a barren academicexercisesAs the Supreme Court has declared, "the problem of whatworkers were to be covered by legal remedies for 'assuring the rightof self-organization was a familiar one when Congress formulatedthe Act."Phelps Dodge Corp. v. N. L. R. B.,313 U. S. 177, 191.The definition embodied in Section 2 (3) "was not fortuitous phras`-ing."(id.).4Indeed, the specific exclusion of three kinds of em-3we note that in'theMatter of C A. Hughes 1 CompanyandMineOfficialsand Mainte-nance Men Union of Cambria County,No 78, 1941,the Pennsylvania State Labor Board,on a similar issue, held that assistant mine foremen and fire bosses were not,officials ofthe Commonwealth of Pennsylvania3 "A foreman,in his' relation to his employer,isan employee, -while in his relation tothe laborers under him lie is the representative of the employer and within the definitionof section 2 (2) of the ActNothing in the Act excepts foremen from its benefits nortrom protection against discrimination not unfair-labor practices of the master."1. L R B. v.Skinner <C Kennedy Stationery Company,113 F.(2d) 667(C. C. A. 8).Accord:Hazel-AtlasGlass Co v, N L.R. B,127 F.(2d) 109(C. C. A. 4), ("As he wasa foieman,Carder was not a member of the union;but he was none the less entitled tothe protection of theAct .")CfMaple-t'scherMiningCSmeltingCo., v. NL R. B ,119 F (2d)903, 911(C' C. A 8) , NL. R.B. v Delaaeaie-New Jersey Ferry Co,128 F.(2d) 130(C C A 3) Thereare no decisions to the contrary.'The definition of "employees"embodied in the Railway Labor Act, referred to in thedissenting opinion herein,confirms the bioad scope of Section 2 (3).The National Labor 168^ -DECISIONSOF NATIONAL LABORRELATIONS BOARD-ployees from the provisions of the Act confirms what the languagemakes clear,that,Congress intended to cover all otheremployees, in-cluding supervisory, personnel.I ,Although it appears gratuitousto gloss soclear a text,we are con-strained to repeat the statement of the Supreme Court that "Congress-explicitly disclosed its purposes in declaring the policy which underliest lieAct.Its ultimate concern, as well as the source. of its power, was`to eliminate the causes of certain substantial obstructions to the freefloe, of commerce.',This vital national purpose was to be accomplished`by encouraging the practice and procedure of collective bargainingand by protecting the exercise by workers of full freedom of action.'Sec. 1,", -(Phelps Dodgecase, 313 U. S. 117, 182).'We are mindful of the fact, stressed in the dissenting opinion, thatits representatives of an employing enterprise, in their dealings with,subordinates the supervisory personnel may bind the enterprise.The.imputation of responsibility to the employing enterprise for violationsof the Act committed by supervisors steins from the fact that the super-visors in relation to their subordinates constitute the management.Itis, equally true that the employer may under certain circumstances beliable for acts committed by non-supervisory employees, as, for ex-ample, "where the' employees would have just cause to believe thatsolicitors professedly for a labor organization were acting for andon behalf of the management,"InternationalAssn.ofMachinists v.N, L. B. B.,311 U. S. 72, 80.Even if the protection afforded by the Act could be withheld by us,we believe it would be arbitrary to do so merely because incertainaspects,of their employment relationship, supervisorsare in apositionto bind the employer.6On the contrary,were anemployer free toset up a company-dominatedunion amonghis supervisory personnelor discriminateagainst them with impunity, the coercive effect ,uponthe subordinatestaffwould be direct and powerful.7Nor is theRelationsAct was "anamplificationand further clarificationof the principles" of theRailway Labor Act. Report of the-HouseCommittee on Labor, H. R 1147, 74th Cong.,1st Sess , p.3.And see N.L R. B. v. PennsylvaniaGreyhoundLines, Inc.,303 U. S. 261,266-267.5Consistently with thispurpose,.Congress excludedfrom the Ac`t employees as to whom"therewould be no need for collective bargaining and conditions leading to strikeswould not obtain,"Noi th Whittier Heights Citrus Assn v. N. L R.B, 109 P. (2d) 76,80 (C C A.,9). In this verycase,petitionersoffer to prove that supervisory,employeeshave engaged in strikes in other mines.It is not to be thought that, in the teeth of theCongressional finding,denial of rights of self-organization to supervisory personnel wouldavert, rather than encourage, obstructionsto the fleeflow of commerce.11No questionishere,presentedconcerningthe' limits of permissible union activity bysupervisoryemployeeswhen such activity asseitedlyconflictswithcoordinate rights ofsubordinates7 CfEagle-Picher MiningifSmelting Co.v.N L RB ,119 F.(2d) 903(C C A 8)N. L R. Bv Skinner if Kennedy StationeryCo.,113 F(2d) 667(C C. A 8) UNION COLLIERIESCOAL COMPANY, OAKMONT,169duality of this problem unique to the National Labor Relatiolia ActsOur conclusion that the supervisory ,personnel involved in theseproceedings are within the protection of the Act does not, of course,meanthat an appropriate unit for collective bargaining purposes may,include both supervisors and their subordinates.The Statute (Sec.9 (b)) expressly delegates to the Board the discretion to decide "incase the supervisory personnel have formed and joined an independentunion, unaffiliated with any parent organization.We conclude thatthe statute permits of no interpretation save that they are entitled tothe protection of the Act in thus exercising their right to self-organi--zation and to collective bargaining.With respect to the offer of proof that the Union has not consum-mated any agreements with employeeson a single-employer unitbasis, we would hold. nevertheless, the single-employer unit appropri-ate in the absence of any proof of bargaining for supervisory em-ployees upon a multiple employer basis.No such offer of proof hasbeen made.Since the proof offered would not alter our conclusions we herebydismiss the petitions to reopen the record for further evidence.Upon the result of the election we shall certify the Union. 'CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the Natiolial LaborRelationsAct, 49 Stat. 449, and pursuant to ArticleIII, Sections 8and 9. of Natiolial Labor Relations BoardRulesand Regulations-Series 2, asamended,8The National Mediation Board stated in its First Annual Report,at p. 23:Again cei tarn employees, although clearly belonging to a craft or class 'a hich ischoosing representatives,are often"excepted"from agreements between carriers and,employees because,they wokin confidential capacity to the management or havesome supervisory or disciplinary authority over other employees in the same craftThe Board has in the main excluded these from parts ipating in elections,althoughthe claim is sometimes made that they are employees inlio are entitled to vote withtheir crafts.Such excepted employees have, of course the right to select repre-sentatives,but oily in a class or craft of employees having similar eeections withmanagement-The Supreme Court has pointed out that "Congress, in enacting the National Labor Rela-tions Act, had in mind the experience in the administration of the Railway Labor Act .N L. R. B v PennsylvaniaGieyhound Lines,303 U. S.261, 266See alsoMatter of, Wil-liamsbargltPower Plant Cot p ,Dec.No. 209,New York State Labor Relations Board ;Case of Sears,Roebuck and Co,No.CR 517, Massachusetts Labor Relations Commission.'Matter of Letoittes&Sons,Inc, etcandN. L R B 43;Matter of Southern California Gas CompanyandPacific Gas WorkersUnion. Independent,35 N L.R. B. 263Cf.Matter of Foster-Grant Co, IncandLocalNo 60,Molders Union of Leominster,affiliated to United Paper,Novelty and ToyWorkei.sInternational Union(C 10 ), 32 N L R B 486; andMattel of Taylor Bedding Mann-'factoring CompanyandUp/oleteiems'International Union of otthAmerica,755- 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIED that Mine Officials' Union of America (Ind.),has been designated and selected by a majority of all assistant fore-men, fire bosses, weigh, bosses,, and coal inspectors employed at, thethree mines of Union Collieries Coal Company, Oakmont, Pennsyllvania, excluding foremen and night bosses, as their representative forthe purposes of collective bargaining, and that pursuant to the provi-ficials' Union of,Alnerica (Ind.) is the exclusive representative of all,such employees for the purposes of collective bargaining with respectto. rates of pay, wages, hours of employment, and other conditions ofemployment.,MR. GERARD D. REILLY,dissentingThe majority of the Board seems to be of the opinion that thebroad definition of the word, "employee" in Section 2 (3) compels theBoard to hold that .the mine officials involved in this case are "em-ployees" within the meaning of that subsection.I do not perceive the force of this argument.Although it is true,as was pointed out by the majority when this case was before us forDecision and Direction of Election, that there are, decisions in thecircuit courts of appeals indicative that a supervisor may be an em-ployee for some purposes and an employer for,others,1° no court hasheld that all supervisors are necessarily employees 11The difficulty with such an argument is that it proves too much.Despite the broad definition of the term "employee" in the Act, theremust be an implied limitation in ^ its scope, for a proper' constructionof the statute must necessarily take account of the background of anindustrial society in which the vast majority of business enterprisesare conducted in the corporate form.A literal interpretation ofthe statute would mean that even the president, vice president, andtreasurer of a corporation have a right to bargain collectively, sincethey are,also employees, yet very few persons would contend for sucha reductio ad 'absurdum,and the only Supreme Court case which iseven indirectly in point indicates that the courts would not behospitable to such a contention.1210 See footnote 2 of the majority opinion,41 N L R.B. 961.11None of the dicta referred to in footnote 2 of the majority opinion grew out of cir-cumstances even remotely resembling those here before us.12 SeeChurch of the Holy'Tiii ity v. United States,143 U. IS. 457 In this case it washeld that a contract under which a minister of the gospel entered the United States toaccept a call from a church congregation,although within the literal language of thecontract labor lass,was not subject theieto since Congress could not have intended sucha resultThe court saidIt-must be-conceded that the act of the corporation is within the letter of this'section,for the relation of rector to his church is one of seivice. and implies laboron thoone side with compensation on the other.Not only are the general words,labor and service both used,but also, as it were to guard against any narrow inter-pretation and emphasize a breadth of meaning,to them is added"of any kind ;" and,further,as noticed by the Circuit Judge in his opinion,the fifth section, which makes UNION- COLLIERIES COAL COMPANY, OAKMONT, PA.17-1Furthermore, it seems to me that, tile-failure of Congress expresslyto include "subordinate official's" within the definition of employees,in Section 2 (3),13 particularly when viewed in conjunction withthe Broad definition of "employer" in Section 2 (2) of the Act, makesit incumbent upon us to determine in the cases as they arise whetherthe inclusion or exclusion of supervisory. personnel will serve toeffectuate the policies of the Act.' In making this determination itis- relevant for us to inquire,into the status in the managerial hier-archy of the personnel claiming, to ' be an appropriate, unit. It islikewise relevant-for us to inquire as to the effect that theirinclusionwill have upon the exercise of the rightsof self-organization andcollective action of the production employees, and it is further. rele-vant for us to inquire whether our determination in any particularcase that supervisory employees constitute a unit appropriate for.col-lective bargaining will so compromise the status of such employees,as to result in disruption of the practice of collectivebargainingrather than industrial peace.,The proffered evidence concerning-thecollective' bargaining proclivities and the managerial functions ofsuch personnel are therefore clearly material to our determination:While the argument advanced by the Commonwealth of Pennsyl-vania and by the Association to the effect that enforcement of thesafety laws of the Commonwealth will be jeopardized if we finda unit composed of supervisory officials appropriate is not merito-rious,14 I believe that the other offers of proof may well bedecisiveof the present case.For example, the Association offered to prove thatthe assistantmine foremen have power to contract with the miners on behalf ofthemanagement.To permit these foremen to renouncesingle-specific exceptions,amongthem'professional actors, artists, lecfurers,singers anddomestic servants,stiengthens the idea that every other kind of labor and servicewas intended to be reached by the first sectionwhile there is great force to thisreasoning,.we cannotthinkCongress intended to denounce with penalties a transac-tion like that in the present case.It is a familiar rule, that a thing may be withinthe letter of the statute and vet not within the statute, because not within its spirit,nor within the intention of its makei s.This has been often asserted,and the reportsaie full of cases illustrating its application.This is not the substitution of the willof the judge for that of the legislator,for frequently words of general meaning areused in a statute, words broad enough to include an act in question,and yet a con-eideration of the whole legislation,or of the circumstances surrounding its enactment,or of the absurd results which follow from giving such broad meaning to the words,makes it unreasonable to believe that the legislator intended to include the particularact.13The Railway Labor Act in which subordinate officials ai e expres-ily termed "em-ployees," referred to in- the first majoiuty opinion,41N.L R B 961, footnote 4,in no nay supports the inleience that the National Labor Relations Act is to be, similarlyconstrued.It indicates rather,I think thatthe Congiessin enacting the National LaborRelations Act either did not deslu e to include subordinate officials as' "employees" or thatthe question was left open to be determined under the mlcamstances of each case.14We have omeiruled a similar coriteution with respect to maritime supervisory em-ployeesSee cases cited,Matter of Union Collieries Coal CompanyandMine OfficialsUnion of America(Ind.) ;41 N. L. R. B. 961,footnote 5. DECISIONS OF' NATIONAL -LABOR RELATIONS'BOARD,-172-mindedallegiancetomanagement, to ally themselves in the sameunion with the production employees, and at thesame time expectthem to retain their places at the conference table in the capacity ofmanagement spokesmen will create a form of conflict of interestwhich the entire history of Angle-American jurisprudence con--demns.15'On the other hand, exclusion of these assistant- foremenfrom the conference table would leave a gap in the hierarchy ofmanagement which perhaps could not be filled by those in more ex-altedpositionsof authority. - Assistant foremen who are in con-stant contact with production workers are familiar with the typesand forms of grievances which are likely to and do constantly arise.Officials in higher positions do not and cannot be expected to possessthe same knowledge. It is therefore reasonable to assume that underthese circumstances collective bargaining negotiations will be im-peded and will tend to be disrupted by frequent misunderstandings.An offer was also made to prove that when supervisory employeessimilarto those here involved have struck in other mines they haveurged employees under them to refrain from crossing their picketlines.Their'-plea provedsuccessfuldespite the fact that the pro-duction employees were contractually bound to refrain from strikingand were subject to fine for breach of contract.Moreover, accord-ing to the statement of counsel, when the Company sought to imposethe fines, the Union resisted on the ground that the so-called strikewas in reality a lockout by management. Since we have refused toaccept this offer of proof, we must accept the facts alleged as proved.In my opinion, we are compelled to admit that supervisory employeesunder these circumstances may not only prove unfaithful to theirobligations 'as agents of management, but more significant for ourpurposes, the supervisory personnel may interfere with, restrain,-and coerce production employees in the exercise by them of the rightsguaranteed under Section 7 of the Act.Furthermore, we may assume a not too hypothetical situation inwhich rival unions Are seeking to organize the production employeesand where the supervisory personnel are members of one of the rivalunions, although, to be sure, they coustltute a separate unit.Ifsupervisory personnel are deemed employees within the meaning of1' InM1einhard vSalmon. 249 N Y 458,164 N 'E 545 (1124), Chief JudeCaidnzoepitomized the legal obligations of a fiduciaryfoi thoseacting at aim'sleneth. are foibidden to those bound by fiduciary ties,A trustee is held to some-thing stricter than the morals of the market place.Not honesty alone,but the punc-tilio of an honor the most sensitive,is then the standard of behaviorAs to thisthere has developed a tradition that is unbending and inveterateUncompiomisingrigidity has been the attitude of courts of equity when petitioned to undeinune therule of undivided loyalty by the"disintegrating erosion"of particular exceptionslumy opinion,one wholesser duty to his principal. UNIO2\1 COLLIERIES COAL COMPANY, OAKMONT, PA.173the Act, there would seem to be no tenable basis upon which to denythem the full privileges of union activity which Section 7 guaranteeso all employees."'Supervisory personnel may then proselytizeamong production workers on behalf of their collective bargainingrepresentative. . The Board's frequent recognition of the influenceand power of minor supervisory employees over production workersis ample evidence of the degree to which the freedom of choice of theproduction workers would thereby be destroyed.Furthermore, al-though the employer maintains punctilious neutrality, we wouldimpute to him all such activities of his supervisory personnel andwould find him guilty of violation of Section 8 (1) of the Act,' but,if the employer attempts to avoid this result by demoting the super-visors, we would find his conduct iniocent.18We would then haveassumed the anomalous position of finding these persons entitled tothe privileges afforded by the Act, but at the same time not entitledto a full measure of protection against discrimination upon exerciseof these privileges.It is therefore obvious that supervisory personnel in the instantcase, although nominally a separate unit, will become a potent factorIlithe organization of production employees and'may dominate andthe production workers are unquesticniably entitled.It is furtherclear that such interference by the supervisory personnel would beimputed to the employer and would involve him in unfair labor prac-ticeswhich, in fact, he is practically powerless to avoid.An em-ployer's attempt to avoid these consequences would involve discrim-ination against the supervisorFe'which has previously been justifiedbut which, if the majority opinion is sound, can be justified no longer:In view of these consequences, I am of the opinion that the findingthat the supervisory personnel in this case constitute an appropriateunit for,the purposes of collective bargaining will tend to industrial-strife, impede the processes of collective bargaining, and militateagainst effectuation of the policies of the Act.It is difficult to find statutory support for the view taken by the Board inMatte,of Tennessee Copper Companyand AF of L. Federal Union No. 21,164, 9N. L. It. B. 117,that an election may be set aside on the ground that semi-supervisory employees who werenot only eligible for membership in one of the competing unions, but were also eligibleto vote influenced the production employees' choicein any went, the meie fact that the supervisory employees aie members of one of till,rival unions may, of itself be highly influential and unduly influence the choice of thep,oduction employees17See, for example. IowaElectric Light and Power CompanyandInternational Union ofOpr, ating, Engineers. LocalL ).38 N L R B 1124 ;Matter of TennesseeCoppe;Companyand 9I'of, L Federal Union No. 21,164,9 N L R. B 117 '19Mattel of Marshall Field it Company,34 N L. R B 1 Of course, the cases cited infootnote 2 of the earlier majority opinion. 41 N L R B 961, indicate that we hn eafforded certain supervisory employees some protection against discrimination within thomeaning of 8 (3)however, I do not think that we can possibly justify any discrimin.ltion if supervisory personnel are really to he considered entitled to all the benefits ofthe' Act1